     Case 2:20-cv-06609-JAK-AGR Document 13 Filed 12/23/20 Page 1 of 2 Page ID #:157


 1

 2
                                                                    JS-6
 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12      ANTHONY BOUYER, an                 Case No. 2:20-cv-06609-JAK-AGR
13      individual,

14                                           ORDER RE JOINT STIPULATION
        Plaintiff,                           FOR DISMISSAL OF THE ENTIRE
15                                           ACTION WITHOUT PREJUDICE
        v.
16

17      GEORGE
        PAPAVISILOU, individually and
18      as trustee of the ALECON
19      TRUST U/D/T DATED
        DECEMBER 29, 1983; and
20      DOES 1-10, inclusive,
21
        Defendants
22

23

24

25

26

27

28
     Case 2:20-cv-06609-JAK-AGR Document 13 Filed 12/23/20 Page 2 of 2 Page ID #:158


 1

 2          Based on a review of the Joint Stipulation For Dismissal Of The Entire Action
 3
      Without Prejudice (the “Stipulation” (Dkt. 12)), sufficient good cause has been
 4

 5    shown for the requested relief. Therefore, the Stipulation is APPROVED, and the

 6    action is dismissed in its entirety without prejudice. Each party shall bear his or its
 7
      own costs and attorney’s fees.
 8

 9
            IT IS SO ORDERED.
10

11    DATED: December 23, 2020
12

13                                     John A. Kronstadt
                                       United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
